CCA 38671. On further consideration of the granted issue (Daily Journal Dec. 19, 2016), the facts that the United States Air Force Court of Criminal Appeals issued its judgment in Appellant’s case on May 17, 2016, and Colonel Martin T. Mitchell was appointed by the President to the United States Court of Military Commission Review on May 25, 2016, and in light of United States v. Dalmazzi, 76 M.J. 1 (C.A.A.F.2016), it is ordered that the order of December 19, 2016, granting review is hereby vacated, and Appellant’s petition for grant of review is denied.